DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on July 20, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Claim Objections
Claim 2 is objected to because of the following informalities:  
	Examiner suggests -- 0.16 < rdy s1/F < 2  --
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 of U.S. Patent No. 9,405,099 (herein US 099). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 099 claim 1 recites
Claim 1 limitation
Corresponding US 099 Claim
an optical system a first lens having positive refractive power and a convex object side surface
Claim 1
a second lens having a negative refractive power and a concave image side surface 
Claim 1
a third lens having refractive power 
Claim 1
a fourth lens having refractive power
Claim 1
a fifth lens having refractive power
Claim 1
wherein the first to fifth lenses are sequentially disposed from an object side
Claim 1
wherein the optical system satisfies 0.7 < TTL/F < 1.0
Claim 1


	As to claims 2-5, 7-16, US 099 claims 1-3 and 5 recite substantially similar subject matter.
Claims 1-4, 6-7, 10, 12, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-17 of U.S. Patent No. 9,846,296 (herein US 296). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 296 claims 1, 7, 9, 11-12 recite
Claim 1 limitation
Corresponding US 296 Claim
an optical system a first lens having positive refractive power and a convex object side surface
Claims 1, 7, 9
a second lens having a negative refractive power and a concave image side surface 
Claims 1, 11, 12
a third lens having refractive power 
Claim 1
a fourth lens having refractive power
Claim 1
a fifth lens having refractive power
Claim 1
wherein the first to fifth lenses are sequentially disposed from an object side
Claim 1
wherein the optical system satisfies 0.7 < TTL/F < 1.0
Claim 1


	As to claims 2-4, 6-7, 10, 12, 15-17, US 296 claims 2, 4, 6, 8, 10, 13-17 recite substantially similar subject matter.

Claims 1-2, 5-13, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 9, 11 of U.S. Patent No. 10,191,249 (herein US 249). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 249 claims 1, 6-7 recite
Claim 1 limitation
Corresponding US 249 Claim
an optical system a first lens having positive refractive power and a convex object side surface
Claims 1, 6
a second lens having a negative refractive power and a concave image side surface 
Claims 1, 7
a third lens having refractive power 
Claim 1
a fourth lens having refractive power
Claim 1
a fifth lens having refractive power
Claim 1
wherein the first to fifth lenses are sequentially disposed from an object side
Claim 1
wherein the optical system satisfies 0.7 < TTL/F < 1.0
Claim 1


	As to claims 2, 5-13, 16-17, US 249 claims 1, 4, 9, 11 recite substantially similar subject matter.

Claims 1, 5-12, 15-16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-17 of U.S. Patent No. 10,310,224 (herein US 224). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 224 claims 1-3, 9-10 recite
Claim 1 limitation
Corresponding US 224 Claim
an optical system a first lens having positive refractive power and a convex object side surface
Claims 1, 2, 3
a second lens having a negative refractive power and a concave image side surface 
Claims 1, 9, 10
a third lens having refractive power 
Claim 1
a fourth lens having refractive power
Claim 1
a fifth lens having refractive power
Claim 1
wherein the first to fifth lenses are sequentially disposed from an object side
Claim 1
wherein the optical system satisfies 0.7 < TTL/F < 1.0
Claim 1


	As to claims 5-12, 15-16, 18, US 224 claims 1, 4, 7, 11-17 recite substantially similar subject matter.

Claims 1-2, 5-13, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 14 of U.S. Patent No. 10,473,895 (herein US 895). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 895 claims 1, 5-7 recite
Claim 1 limitation
Corresponding US 895 Claim
an optical system a first lens having positive refractive power and a convex object side surface
Claims 1, 5
a second lens having a negative refractive power and a concave image side surface 
Claims 1, 6, 7
a third lens having refractive power 
Claim 1
a fourth lens having refractive power
Claim 1
a fifth lens having refractive power
Claim 1
wherein the first to fifth lenses are sequentially disposed from an object side
Claim 1
wherein the optical system satisfies 0.7 < TTL/F < 1.0
Claim 1


	As to claims 2, 5-13, 15-17, US 895 claims 1-3, 8-12, 14 recite substantially similar subject matter.

Claims 1-3, 5-12, 14-15, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12 of U.S. Patent No. 11,099,362 (herein US 362). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 362 claims 1, 10 recite
Claim 1 limitation
Corresponding US 362 Claim
an optical system a first lens having positive refractive power and a convex object side surface
Claims 1, 10
a second lens having a negative refractive power and a concave image side surface 
Claims 1, 10
a third lens having refractive power 
Claims 1, 10
a fourth lens having refractive power
Claims 1, 10
a fifth lens having refractive power
Claims 1, 10
wherein the first to fifth lenses are sequentially disposed from an object side
Claims 1, 10
wherein the optical system satisfies 0.7 < TTL/F < 1.0
Claims 1, 10


	As to claims 2-3, 5-12, 14-15, 17, US 362 claims 1-5, 9-12 recite substantially similar subject matter.

Claims 1, 5-6, 8, 11, 14-15, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 12 of U.S. Patent No. 11,054,618 (herein US 618). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 618 claim 1 recites
Claim 1 limitation
Corresponding US 618 Claim
an optical system a first lens having positive refractive power and a convex object side surface
Claim 1
a second lens having a negative refractive power and a concave image side surface 
Claim 1
a third lens having refractive power 
Claim 1
a fourth lens having refractive power
Claim 1
a fifth lens having refractive power
Claim 1
wherein the first to fifth lenses are sequentially disposed from an object side
Claim 1
wherein the optical system satisfies 0.7 < TTL/F < 1.0
Claim 1


	As to claims 5-6, 8, 11, 14-15, 18, US 618 claims 1, 5-7, 12 recite substantially similar subject matter.

Claims 1-2, 4-6, 8, 11-12, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 of U.S. Patent No. 10,067,318 (herein US 318). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 318 claim 1 recites
Claim 1 limitation
Corresponding US 318 Claim
an optical system a first lens having positive refractive power and a convex object side surface
Claim 1
a second lens having a negative refractive power and a concave image side surface 
Claim 1
a third lens having refractive power 
Claim 1
a fourth lens having refractive power
Claim 1
a fifth lens having refractive power
Claim 1
wherein the first to fifth lenses are sequentially disposed from an object side
Claim 1
wherein the optical system satisfies 0.7 < TTL/F < 1.0
Claim 1


	As to claims 2, 4-6, 8, 11-12, 15, US 318 claims 1-2, 5-6 recite substantially similar subject matter.



Claims 1, 7-8, 11, 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of U.S. Patent No. 10,877,246 (herein US 246). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 246 claims 1-3, 6-8 recite
Claim 1 limitation
Corresponding US 246 Claim
an optical system a first lens having positive refractive power and a convex object side surface
Claims 1, 2, 6, 7
a second lens having a negative refractive power and a concave image side surface 
Claims 1, 3, 6, 8
a third lens having refractive power 
Claim 1, 6
a fourth lens having refractive power
Claim 1, 6
a fifth lens having refractive power
Claim 1, 6
wherein the first to fifth lenses are sequentially disposed from an object side
Claim 1, 6
wherein the optical system satisfies 0.7 < TTL/F < 1.0
Claim 1, 6


	As to claims 7-8, 11, 14-15, US 246 claims 1 and 6 recite substantially similar subject matter.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-14, 16-18 are rejected under 35 U.S.C. 102(a2) as being anticipated by Lai (US 8,743,484; cited by Applicant).
	As to claim 1, Lai teaches an optical system (Lai Fig. 1A-3A, 5A) a first lens having a positive refractive power and a convex object side surface (Lai Fig. 1A - 110, 111; col. 3:62-65; Fig. 2A - 210, 211; col. 7:25-26; Fig.3A - 310, 311; Fig. 5A - 510, 511), a second lens having a negative refractive power and a concave image side surface (Lai Fig. 1A - 120, 122; col. 4:1-3; Fig. 2A - 220, 222; col. 7:30-32; Fig. 3A - 320, 322; Fig. 5A - 520, 522), a third lens having refractive power (Lai Fig. 1A - 130; Fig. 2A - 230; Fig. 3A - 330; Fig. 5A - 530), a fourth lens having refractive power (Lai Fig. 1A - 140; Fig. 2A - 240; Fig. 3A - 340; Fig. 5A - 540), a fifth lens having refractive power (Lai Fig. 1A - 150; Fig. 2A - 250; Fig. 3A - 350; Fig. 5A - 550), wherein the first lens to the fifth lens are arranged sequentially from an object side (Lai Figs. 1A, 2A, 3A, 5A), and satisfying 0.7 < TTL/f < 1.0 (Lai Table 13 - TTL/F = 1/|f/TL| = 1/1.12573 ≈ 0.8; 1/1.2373 ≈ 0.81; 1/1/2611 ≈ 0.79; 1/125267 ≈ 0.89).
	As to claim 2, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches satisfying 0.16 < rdys1/f < 2 (Lai Table 1 - rdys1 = 1.560484; f = 3.65).
	As to claim 3, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the first lens has a concave image side surface (Lai Fig. 2A - 212).
	As to claim 4, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the second lens has a concave object side surface (Lai Fig. 5A - 521; Table 9).
	As to claim 5, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the third lens has a convex object side surface (Lai Fig. 1A - 131; Table 1).
	As to claim 6, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the third lens has a concave image side surface (Lai Fig. 1A - 132; Table 1).
	As to claim 7, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the third lens has positive refractive power (Lai Fig. 3A - 330; col. 11:19-23).
	As to claim 8, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the fourth lens has a concave object side surface (Lai Fig. 1A - 141).
	As to claim 9, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the fourth lens has a concave image side surface (Lai Fig. 1A - 142, concave in periphery).
	As to claim 11, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the fifth lens has a concave object side surface (Lai Fig. 1A - 151, concave in periphery).
	As to claim 12, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Lai further teaches the fifth lens has a convex image side surface (Lai Fig. 1A - 152, convex in periphery).
	As to claim 13, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the fifth lens has a concave image side surface (Lai Fig. 1A - 152).
	As to claim 14, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the fifth lens has a negative refractive power (Lai col. 4:15-20).
	As to claim 16, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches the fifth lens has at least one inflection point formed in a location thereof other than a location corresponding to an optical axis (Lai Fig. 1A - 151, 152; Fig. 2A - 251, 252; Fig. 3A - 351, 352).
	As to claim 17, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches surfaces of the first lens, second lens, third lens, fourth lens, and fifth lens are formed as aspherical surfaces (Lai Table 1; Table 3; Table 5; Table 9).
	As to claim 18, Lai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Lai further teaches a distance on an optical axis between an image side surface of the third lens and an object side surface of the fourth lens is a greatest distance on the optical axis between the lenses (Lai Table 5 - d7 > d2, d5, d9).
	
Claims 1-4, 7-13, 16-17 are rejected under 35 U.S.C. 102(a1),(a2) as being anticipated by Tsai (US 8,325,430; cited by Applicant).
	As to claim 1, Tsai teaches an optical system (Tsai Fig. 2) comprising a first lens having positive refractive power and a convex object side surface (Tsai Fig. 2 - L1), a second lens having a negative refractive power and a concave image side surface (Tsai Fig. 2 - L2), a third lens having refractive power (Tsai Fig. 2 - L3), a fourth lens having refractive power (Tsai Fig. 2 - L4), a fifth lens having refractive power (Tsai Fig. 2 - L5), the first to fifth lenses sequentially disposed from an object side (Tsai Fig. 2), and satisfying 0.7 < TTL/F < 1.0 (Tsai col. 4:45-50 - teaching 0.4 < |f/TL| < 1.4 = 0.71 < |TL/f| < 2.5 which is a sufficiently specific range to anticipate the claimed range (MPEP 2131.03)).
	As to claim 2, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches satisfying 0.16 < rdy s1/f < 2 (Tsai Fig. 2B - rdys1 = 1.371223; f = 4.94).
	As to claim 3, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the first lens has a concave image side surface (Tsai Fig. 2; Fig. 2B - r3).
	As to claim 4, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the second lens has a concave object side surface (Tsai Fig. 2; Fig. 2B - r5).
	As to claim 7, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the third lens has a positive refractive power (Tsai Fig. 2 - L3; col. 3:9-11).
	As to claim 8, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the fourth lens has a concave object side surface (Tsai Fig. 2 - L4; Fig. 2B - r9).
	As to claim 9, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the fourth lens has a concave image side surface (Tsai Fig. 2 - L4; Fig. 2B - r10).
	As to claim 10, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the fourth lens has a negative refractive power (Tsai Fig. 2 - L4; col. 3:12-14).
	As to claim 11, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the fifth lens has a concave object side surface (Tsai Fig. 2 - L5, concave in periphery).
	As to claim 12, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Tsai further teaches the fifth lens has a concave image side surface (Tsai Fig. 2 - L5, convex in periphery).
	As to claim 13, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the fifth lens has a concave image side surface (Tsai Fig. 2 - L5; Fig. 2B - r12).
	As to claim 16, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the fifth lens has at least one inflection point formed in a location thereof other than a location corresponding to an optical axis (Tsai Fig. 2 - L5).
	As to claim 17, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the first lens, second lens, third lens, fourth lens, and fifth lens are formed as aspherical surfaces (Tsai Figs. 2B, 2C).
	
Claims 1, 4, 7-8, 10, 15, 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Iwasaki (JP S63-116112; text reference made to machine translation).
	As to claim 1, Iwasaki teaches an optical system comprising a first lens having positive refractive power and convex object side surface (Iwasaki Fig. 5A - I; Table 5), a second lens having negative refractive power and a concave image side surface (Iwasaki Fig. 5A - II; Table 5), a third lens having refractive power (Iwasaki Fig. 5 - III), a fourth lens having refractive power (Iwasaki Fig. 5A - IV), a fifth lens having refractive power (Iwasaki Fig. 5A - V), wherein first to fifth lenses are sequentially disposed from an object side (Iwasaki Fig. 5), wherein the optical system satisfies 0.7 < TTL/F < 1.0 (Iwasaki Table 5 - TL/f = 0.98).
	As to claim 4, Iwasaki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iwasaki further teaches the second lens has a concave object side surface (Iwasaki Fig. 5A - II; Table 5).
	As to claim 7, Iwasaki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iwasaki further teaches the third lens has positive refractive power (Iwasaki para. [0001]).
	As to claim 8, Iwasaki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iwasaki further teaches the fourth lens has a concave object side surface (Iwasaki Fig. 5A - IV).
	As to claim 10, Iwasaki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iwasaki further teaches the fourth lens has negative refractive power (Iwasaki Fig. 5A - IV; para. [0001]).
	As to claim 15, Iwasaki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iwasaki further teaches satisfying 20o < FOV < 35o (Iwasaki Fig. 5B - FOV = 2*ω = 2*11.7o = 23.4o).
	As to claim 18, Iwasaki teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iwasaki further teaches a distance on an optical axis between an image side surface of the third lens and an object side surface of the fourth lens is a greatest distance on the optical axis between the lenses (Iwasaki Table 5 - d7 > d2, d4+d5, d9).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 6, 2022